IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEMETRIUS DEMBY,                             §
                                             §
         Defendant Below,                    §   No. 124, 2017
         Appellant,                          §
                                             §   Court Below—Superior Court
         v.                                  §   of the State of Delaware
                                             §
STATE OF DELAWARE,                           §   Cr. ID. No. 0604011029 (N)
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: May 17, 2017
                                Decided: June 14, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 14th day of June 2017, after careful consideration of the appellant’s

opening brief, the State’s motion to affirm, and the record below, we find it

manifest that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned order dated February 28, 2017.1

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Karen L. Valihura
                                             Justice

1
    Demby v. State, 2017 WL 880892 (Del. Super. Ct. Feb. 28, 2017).